Case 6:20-cv-00725-ADA Document 39-2 Filed 03/22/21 Page 1 of 12




                      EXHIBIT 2
Case 6:20-cv-00725-ADA Document 39-2 Filed 03/22/21 Page 2 of 12




  The Official Dictionary of Telecommunications
              Networking and Internet



                                   ..   ,           /




                          .;


                                                                                 /
                                   .            /




                                            /


                         I     /

                                    '/                         ,
                                        /



                                                                          ,;.'
                                                                       ,.•'
 16th and a Half Updated, Expanded and .Much                       /
               Improved.-Edition
                                                        '
             Case 6:20-cv-00725-ADA Document 39-2 Filed 03/22/21 Page 3 of 12




  NEWTON'S TELECOM DICTIONARY
 copyright © 2000 Harry Newton
 email: Harry_Newton@Technologylnvestor.com
 personal web site: www.HarryNewton.com

 All rights reserved under International and Pan-American Copyright conventions,
 including the right to reproduce this book or portions thereof in any form whatsoever.

 Published by CMP Books
 An Imprint of CMP Media Inc.
 12 West 21 Street
 New York, NY 10010

 ISBN 1-57820-053-9

July, 2000

Sixteenth and a Half Edition, Expanded and Updated

For individual orders, and for information on special discounts for quantity orders,
please contact:

CMP Books
6600 Silacci Way
Gilroy, CA 95020
Tel: 800-LIBRARY or 408-848-3854
Fax: 408-848-5784
Email: telecom@rushorder.com

Distributed to the book trade in the U.S. and Canada by
Publishers Group West
1700 Fourth St., Berkeley, CA 94710

                                                                                          l
                       I




Manufactured in the United States of America                                      l
               Case 6:20-cv-00725-ADA Document 39-2 Filed 03/22/21 Page 4 of 12
                                         NEWTON'S TELECOM DICTIONARY

  sage to the domain announcing the service's completion), that           Aly• cliro• HI 1'r• 111• tlulo• Literally not s
  completion is known as Asynchronous.                                    nous. A method of data transmission which aliOWs chaYncli10.
  AsyacliNIIIHI ht1w• y Arouting device used for dial-                   to be sent at Irregular intervals by preceding each racters
  up services such as modem communications.                              with astart bit, and follov,ing it with astop bit. It is theChai~
  Alyadlroll081 M• ppl.. A SONET tenn. SONET optical                     most small computers (nspecially PCs) use to com ~
  fiber transmission systems run at a very high rate of speed, of        with each other and withI mainframes today. In eve       inicaie
  course. In fact, SONET runs at a minimum of 51.84 Mbps,                data transmission, every letter, number or punctuauZ 0rrn ?f
  which is the foundation transmission level known as OC-1               transmitted digitally as ·ons• or "offs." These charact~rk~
  (Optical Carrier Level 1). the OC-1 frame begins as a T-3 elec-        also represented as 'zeros· and •ones· (See ASCII rs are
  trical signal at 44.736 Mbps. The native format of the incoming        problem in data transmis~ion is to define when the 1eJe ~
  signals always is electrical in nature, and originates at various      number or the punctuation mark begins. Without k~
  speeds. Examples are 64 Kbps (DS-0), 1.544 Mbps (DS-1 -
  specifically, T-1), 2.048 Mbps (DS-1-specifically, E-1), or
                                                                         when it begins, the receiving con:ip~ter or terminal Wo;
                                                                         able to figure out what the transm1ss1on means.              1•~
                                                                                                                                        ""
  44.736 (DS-3 - specifically, T-3). f,.s these incom,ing signals                                   Data BIia
  of various speeds are presented to the SONET lac1hty, they are
   multiplexed to fonn aT-3 lrame and are converted from the T-                     l                                     I
   3 electrical format to the OC-1optical format The OC-1fra_mes
   then are mapped into (presented to, acoepted by, and lit mto)           1~ I I 1 I • I s l • I I·=-I'§J
                                                                                    1     2     3                        1

   the SONET facility in an asynchronous laShion. Wh!le t~
   SONET transmission facility, itself, is highly synchronize~. 11        One way to do this is by using some form of clocking signal
   deals with inpuls on an asynchronous (start-s!OP) laShI~n.            At a precise time, the transmission starts, etc. This is called
   These mappings are defined for clear channel transport of dig-        synchronous transmissicin. In asynchronous transmissioo
    ital signals lllat meet the standard DSX cross connect require-      there's no clocking signal. The receiving terminal or ~ut-
    ments, typically DS-1 and DS-.3 in most practical 31)plications,     er knows what's what because each letter, numbei or Punctu-
    although DS-2 is also supported. See also SONET.                     ation mark begins with a start bit and ends with a stop bi!.
    Alyl!Cllro-• 1...-11 An SCSA tenn. A request where                   Transmission of data is ca1lled synchronous if the exact send-
    the client does not wait for completion of the request, but          ing or receiving of each hit.is determined before ii is trans-
    does intend to accept results later. Contrast with synchronous       mitted or received. It is called asynchronous if the timing~
    request                                                              the transmission is not dntennined by the timing of aprevi-
   Asy11CliroaN1 Teleco• flffacl.. An interactive group                  ous character.
   communication that allows individuals to communicate as a             Asynchronous Is used in lower speed transmission and u,
   group without being present together in time or place.                less expensive computer transmission systems. Large sys-
     Participants to join and exit the conference when it is conve-       tems and computer networks typically use more sophislici-
    nient for them, leaving messages for othecs and receiving             ed methods of transmission, such as synchronous or biS)11-
    messages left for them. Computer conferencing is an example           chronous, because of the large overhead penalty of 20% in
    of asynchronous teleconferencing.                                     asynchronous transmissio1n. This is caused by adding Ofle
    AlyllClll'OIIOll1 Tera lHI A tenninal which uses asyn-               start bit and one stop bit to an eight bit word- thus 2bils
   chronous transmissions. See Asynchronous Transmission.                oul of ten.
   Aly11eltroaN1 na, Dfwlslo• •1tlpl1Jtl• 1 Amul-                        The second problem with large transfers is error checking.
   tiplexing technique in which a transmission capability is             The user sitting In front oil his own screen checks his asyn-
   organized in a priori unassigned time slots. The time slots are       chronous transmission by looking at the screen andre-~1ng
   assigned to cells upon request of each aj)plication's instanta-       his mistakes. This is Impractical for transferring long files at
   neous real need.                                                      high speed if there is not a person in attendance.
  AlyllcltroaHI Tr•• sfer . . . ATM is the technology                    In synchronous transmlssliJn start and stop bits are not~-
  selected by the Consullative Committee on International               According to the book Und'erstanding Data Commurn~tions,
  Telephone & Telegraj)h (CCITT) International standards orga-          characters are sent In groups called blocks with $peelal S)ll"
  nization in 1988 (now called the ITU-T) to realize aBroadband         chronization characters placed at the beginning of the b~
  Integrated Services Digital Network (B-ISDN). It is alast, cell-      and within it to ensure that enough Oto 1 or 1to Otrans=
  switched technology based on afixed-length 53-byte cell. All          occur for the receiver cloclt to remain accurate. Error
  broadband transmissions (whether audio, data, imaging or              Ing is done automatically on the entire block. 1_1    an\e!!;
 video) are divided into a series of cells and routed across an
 ATM network consisting of links connected by ATM switches.
                                                                                                                                 J
                                                                        occur, then the entire bloci<is retransmitted. This lee 1the
                                                                        also- carries an overhead penalty (nothing is free), fe'li
 Each ATM link comprises a constant stream of ATM cell slots            overhead is far less than 21)% for blocks of more than a
 Into which transmissions are placed or left idle, if unused. The      dozen characters.
most significant benefit of ATM is its uniform handling of ser-        AT 1. Access Tandem.                                      sonal
vices, allowing one network to meet the needs of many broad-           2. Advanced Technology. Refers to a 16 bit Pe\a,n11y
band services. ATM accomplishes this because its cell-                 Computer architecture usi,ng the 80X86 proced~rlhe fiJSI
switching technology combines the best advantages of both              which formed the basis for the ISA Bus as foun in
circuit-switching (for constant bit rate se,vices such as voice        IBMPC.              .
and image) and packet-switching (for variable bit rate ser-            3, AudioTex. See AudioT8)(.
vices such as data and full motion video) technologies. The            4. See AT Command Set.                                  dC()l1I:
ri:sult is.the bandwidth guarantee of circuit switching com-           AT lus The electrical channel used by the IBM AT an rd and
bined with the high efficiency of packet switching. For a              palible computers to connect the computers mother: con-
longer explanaUon, see ATM.                                            peripheral devices, such as memory boards, vi

                                                                 76
                Case 6:20-cv-00725-ADA Document 39-2
                             NEWTON 'S TELECOM       Filed 03/22/21 Page 5 of 12
                                                 DICTIONARY

        beta tests stay in (if they work). Some don't. Most prod-     Gateway Protocols. When BGP peer routers first establish
~on' work when they're first introduced. So beta tests are            contact, they exchange full routing tables; subsequent con-
     o0d idea. Unfortunately, most manufacturers don't do suf-        tacts involve the transmission of changes, only.              .
Ment beta testing_. _They want I~ get their product to market         IH Bandwidth Hog. A term defined by Philip Elmer-DeWitt,
    fore tile competItIon does. This often means we now have          technology editor of Time Magazine in 1994, who ~rh1:3d-
::0   or three new products on the market, none of which work         ed the launch of Time Online, the first fully electronic nat1~n-
reliably or do exactly what they're meant to do. Our rule:            al magazine. He defined BH •as a person who uses the onlme
at,vays wait several months after a product Is introduced             medium like abullhorn and attracts like-minded people who
beforebuying it. By then themajor bugs will have been fixed           then rove in a pack, filling them with up with screedS."
lli8 test before the beta test is called the Alpha. It isn1 thai      (Screed is along discourse or essay.)
cof111lon. See Beta.                                                  IHANI Broadbamd High Layer Information: This is aQ.2931
.,,..1 • Portable camera/recorder system using 1/2-lnch               information~lement that identifies an application (or session
rape originally developed by Sony. The name may also refer            layer protocol of am application).
just to the recorder or the interconnect f~rmat; Beta~m uses          IHC Backbone to Horizontal Cross-connect. Point of inter-
a version of the Y, R-Y, B-Y color difference signal set.             connection between backbone wiring and horizontal wiring.
eetacam Is a registered trademark of the Sony Corporation.            INCi Busy Hour Call Attempts. Atraffic engineering term. The
.,11,1• SP A ~uperior perform~nce versio~ of Betacam.                 number of call attempts made during the busiest hour ofthe day.
SPuses metal particle tape and a wider bandwidth recording            IHM Busy Hour Minutes.                                        ·
system.                                                               IHMC Busy Hour Minutes of Capacity. For Switched Access
.,11• 1x 1. The noun. A format !Or video tape which Sony              Service-Feature Groups Band D, this term refers to the max-
introduced too expensively. VHS (Video Home System), using            imum amount of access minutes an lnterconnector or
half-inch tape introduced by Matsushita/JVC in 1975, effec-           lnterexchange Carrier (IXC) expects to be handled in an End-
tively killed Sony's attempt to make Betamax the leading video        Office switch at peak activity during any hour between 8 A.M.
iape standard.                                                        and 11 P.M.
2. The verb. When a technology is overtaken in the market by          II ALatin prefix nneaning twice. ·
inferior but better marketed competition as in "Microsoft beta-       ll•dlrectlo• al Antenna that radiates most of its power in
maxed Apple right out of the market." See VHS.                        two directions.
 1ttuecl Aplanet in the second Star Trek TV series, inhab-            Ill Burned In Address. On most LAN-interface cards (also
 ited by Betazoids, beings with great powers of empathy and           called NIC or nelwork interface cards), the 48-bit MAC
telepathy.                                                            address is burned into ROM - hence the term Burned-In
 11115 Basic Exchange Telecommunications Radio Service. A             Address. See MACAddress.
service Iha! can extend telephone service to rural areas by           IJas 1. Asystemic deviation of avalue from areference value.
replocing the local loop with radio communications, sharing the       2. The amount by which theaverage of a set of values departs
UHF and VHF common carrier and private radio frequencies.             from a reference value.
 ltzel The metal or plastic part- inshort, the frame - that           3. An electrical, mechanical, magnetic, or other force field
surroundsa cathode ray tube - a "boob" tube.                          applied to adevice to establish a reference level to operate the
 1t11e1 The name of the erstwhile-monopoly Israeli local and          device.
 lorig distance phone company. Its full name is the Israel            4. Effect on telegraph signals produced by the electrical char-
 Telecommunications Corp. Ltd.                                        acteristics of the terminal equipment.
 1115 Bandwidtll Efficient Zero Suppression. N.E.T.'s patent-         1111 Dl1tortlo• Distortion affecting a two-condition
 ed T-1 zero suppression technique; maintains Bell specifica-         (binary) coding in which all the significant Intervals corre-
 tions for T-1 pulse density without creating errors in end-user      sponding to one of the two significant conditions have uni-
 data; uses a 32 Kbps overhead channel.                        '      formly longer or shorter durations than the corresponding
 In Binary File Transfer. BFT is a method of routing digital          theoretical durations. The magnitude of the distortion is
 Illes using facsimile protocols instead of traditional modem         expressed in percent of a perfect unit pulse length.
 Ille transfer protocols. See Binary File Transfer for a fuller       1101 h11orator ACBX printed circuit card that generates
 explanation.                                                         a signal that reduces idle channel noise for all coders
 IFY Bipolar violations: The digital data format consists of          installed in the CBX.
 pulses of opposite polarity. No two consecutive pulses shou(d        1111 Poto• tl1I The potential impressed on the grid of a
 be )he same polarity; if two are detected in a row, the term 1s      vacuum tube to cause it to operate at the desired part of its
 ~ olal1on, which is also a warning flag.                             characteristic curve.
    .,~·1 ISDN Business Group Elements.                               lllt Signaling IDassigned by Exchange B.                        .
 1..DBusiness Group ID.                                               IICEP An ATMterm. Bit Interleaved Parity: Amethod used at
 IIP Border Gateway Protocol is a Gateway Protocol which              the PHY layer to monitor the error performance of the link. A
 (Outers employ in order to exchange appropriate levels of            check bit or word is sent in the link overhead coveriog the
 mformatlon. In an intradomain routing environment between            previous block or frame. Bit errors in the payload will be
 Auto~omous Systems (ASS), IBGP (Internal BGP) is run,                detected and may be reported as maintenance information. ·
 3IIOW1ng the free exchange of information between trusted            IICI Broadband Inter-Carrier Interfaces. This is also the
 SySterns. IBGP is in a class of protocols known as IGPs, or          Spanish colloquial word for bicycle. See also B-ICI: ·
  ~:nal Gateway Protocols. In an interdomain environment,             llco• k Fiber Optic Connector developed by Lucent.
       P(External BGP) is run, allowing the routers to exchange       llco• kal 11110• 11• An antenna consisting of two conical
  only prespecified information with other prespeclfied routers       conductors having a common axis and vertex. Excitation
  ~ottier domains in order to ensure that their integrity is          occurs at the common vertex: If one of·the cones is flattened
                                                                                   1




      mtamed. EBGP is in a class known as EGPs, or·External           into a plane, the amtenna is called a discone.

                                                                111
                Case 6:20-cv-00725-ADA Document 39-2 Filed 03/22/21 Page 6 of 12
                                    NEWTON'S TELECOM DICTIO NARY

   •(!el)COnferencing systems, depending on the transmis-             Frame DS1 The OS1 frame comprises 193 bit po~itions.
~ vi bandwidth available. Up to about 12 frames a second              The first bit is the frame overhead bit, while the (e!'1cllm~g 192
51on        •                                                         bits are available for data (payload) and are d1v1ded into 24
1ookS -~~plete cycle of events in time division multiplexing.         blocks (channels) of 8 bits ecch.                               ·
3. one me usually Includes a sequence of time slots for the           Frame Error An invalid frame identified by the Frame
Tlil f~ sub channels as well as extra bits for control, calibra-      Check Sum(FCS). See also Frame Errors.
v_ar10~c T-Carrier makes use of such a framing convention             Fr••• Error Rate FER. The ratio of errored data frames
tt0n, ckaging dala. Channelized T-1, for instance, frames 24          to the total number of frames transmitted. ff the FER gets too
~lots with aframing bit which precedes each set of sam-               high, it might be worth while stepping down to slower ~ud
                                                                      rate. Otherwise, you would spend more time retransmitting
pled~:- of data in a Frame Relay environment. The frame               bad frames than getting good ones through. In other words,
4 fudes apayload of variable le~gth, plus header and trailer          throughput would suffer. The theory is that the faster the
:onnauon specific to the operation of aFrame Relay network            speed of data transmission the more likelihood of error. This
                                                                      is not always so. But if you are getting lots of errors, the first
serv~tal framework. such as a relay rack, on which equip-             - and easiest - step is to drop the trans_mi~ion s~eed.
~t is mounted. Adistribution frame. Arectangular steel bar            Frame Error Rate is thus a measure of transmIss1on quality. ft
~ rkhaving "verticals and horizontals" which is used to               is generally shown as a negative exponent, (e.g., 10 to the
       semipermanent wire cross connections to permanent              minus 2 power (10'-2) means one out of 100 frames are in
~JX118fll. Found in telephone rooms and central offices.              error.) The FER is directly related to the Bit Error Rate (BER).
See Distribution Frame.                                               See also Bit Error Rate.
,,... Al~••••• The extent to which the frame of the                   Fra• e Errors In the 12-bit, 04 frame word, an error is
receiving equipment is correctly phased (synchronized) with           counted when the 12-bit frame word received does not con-
respect to that of the received signal.                               form to the standard 12-bit frame word pattern.
, 11. . Alig••••• Errors A frame alignment error                      Frame Flag Seq•••c• The unique bit pattern
oa:urs when apacket is received but not properly framed (that          ·01111110· used as the opening and closing delimiter for the
is. not amultiple of 8 bits).                                          fink layer frames.
fre••     lilt•••••        Seque• ce See Frame Alignment               Frame Frequency Avideo term. The number of times per
Signal.                                                               second a frame is scanned.
,,... Allg• ..nt Slg• al FAS. Frame Alignment Signal                   Fr••• Grab To capture a video frame and temporarily
or Frame Alignment Sequence.                                           store it for later manipulation by a graphics input device.
The distinctive signal inserted in every frame or once in n            Frame Grabber APC board used to capture and digitize
traroos that always occupies the same relative posilion within         asingle frame of NTSC video and store it on ahard disk. Also
lhe frame and is used to establish and maintain frame align-           known as Frame Storer. See Video Capture Board.
ment, i.e. synchronization. See Frame Alignment Errors.                Fr••• Grov•d FGO. Frane Ground is connected to the
J,... kffer Asection of memory used to store an image                  equipment chassis and thus provides a protective ground.
to be displayed on screen as well as parts of the image that lie       Frame Ground is usually connected to an external ground
oolside the limits of the display. Some systems have frame             such as the ground pin of an AC power plug.
ruffers that will hold several frames, in which case they              Frame Header Address information required for trans-
should be called "frames buffers." But they're not.                    mission of a packet across acommunications fink.
fNl• t Clieck    Seti•••c•       Bits added to the end of aframe       Fram• le19tli X.25 packets are fixed in length. ATM cells
                                                                       are fixed in length. Frame Relay frames (packets in the gener-
for error detection. Similar to a block check character (BCC).
In bit-oriented protocols, a frame check sequence is a16-bit           ic sense) are variable in length, which is due to their intend-
field added to the end of a frame that contains transmission           ed use for LAN internetworking. LAN frames (packets In the
error-thecking information. In atoken ring LAN, the FCS is a           generic sense) are variable in length.
32-bil field which follows the data field in every token ring           Frame Multlplexln9 The process of handling traffic
 packet_ This field contains a value which Is calculated by the        from multiple simultaneous ilputs by sending the frames out
 scxnce computer. The receiving computer performs the same             one at atime in accordance with aspecific set of rules. Instead
 J:ak:ulat1on. If the receiving computer's calculation does not         of multiplexing traffic from a lower-speed connection into a
 ~ch the result sent by the source computer, the packet is              higher speed connection basad on a specific time duration for
 Judged corrupt and discarded. An FCS calculation is made for           each low-speed channel, frame multiplexing using the length
 P.aCh P3cket. This calculation is done by plugging the num-            of a given frame as the measurement.
 ~~s (l's and O's) from three fields in the packet (destination         Fr• •• Rat• The number of images displayed per second
 a ress, source address, and data) into a polynomial equa-              in avideo or animation file. The Frame Rate is highly signifi-
 :n. The result is a32-bit number (again 1'sand O's) that can           cant is determining the quality of the image, with ahigh frame
 det Ch_ecked at the destination computer. This corruption              rate creating the illusion of lull fluidity of motion. 30 frames
 F action method is accurate to one packet in 4 billion. See            per second (30 fps) is considered to be full-motion, broadcast
 ,r'dlne Check Sequence Errors.                                         quality. On the other end of the scale, 2fps is most annoying.
 a11•• ~lieck Sequence Errors Errors that occur when                    Al 30 fps, the brain processes the images, filling In the blanks
 FP8ckel Is involved in acollision or a corrupted by noise.             due to the 'Phi Phenomenon." See PHI Phenomenon.
 ;••• Dropping The process of dropping video frames                     Fr••• Relay Frame relay, technically speaking, is an
 , accommooate the transmission speed available.                        access standard defined by the ITU-T in the 1.122 recommen-
 a~••
    rame.
            Duratlo• The sum of all the unit time intervals of
           The  time from the start of one frame until the start of
                                                                        dation, "Framework for Providing Additional Packet Mode
                                                                        Bearer Services." Frame relay services, as delivered by the
 lhe next frame.                                                        telecommunications carriers, employ aform of packet switch-

                                                                   373
                           NEWTON'S
           Case 6:20-cv-00725-ADA    TELECOM
                                  Document 39-2DICTIONARY
                                                Filed 03/22/21 Page 7 of 12

 ing analogous 10 aslreamlined versio_n of ~.25 nelWo~. T~
packetS are in lhe form of 'frames. wtuch are variable 1n
 length with the payload being anywhere retween Oand 4,096
oclelS'. The key advantage to this approa11:h is that a fr~me
relay nelwork can accommodate data packels of various sizes
associaled wilh virtually any nalive dala prolocol. In olher
                                                                            1



                                                                           """
                                                                        (0111110)


                                                                                 7
                                                                                     --
                                                                                      a

                                                                                     """
                                                                                                        "-~--·
                                                                                              Frame Relay F , -




                                                                                                            - --
                                                                                                          ,.... c-
                                                                                                                         a
                                                                                                                        ,,_
                                                                                                                                 1

                                                                                                                                     -
                                                                                                                                 .... -
                                                                                                                               f011t1to,
                                                                                                                                      -
                                                                                                                                           -


words. a X.25 packel of 128 bytes or 256 bytes can be
swilched and lransported over the network jusl as can an                        IDI.Cl~~•-1 iulDlao---,l,.~""33~
                                                                                                  C1I

Ethemel frame of 1,500 bytes. The nalive ProtOO:)I ~ata Unil
(POU) is encapsulaled inaFrame Relay frame, which involves
                                                                                            OlCI:
                                                                                            C11:        ~
                                                                                           f!CH: ,O,Werd!• p l l d t ~
                                                                                                                       .....
                                                                                                        D• Un• Collneetlon ~

header and trailer informalion specific to the operalion of the                            H.CN: 8ednnf'd bpl dl CCI oestb.=.:_
Frame Relay nelWOrk.                                                                        DE:
                                                                                            fA:         --
                                                                                                        ~ •    -
                                                                                                           field EzlliMlon
Further, aFrame Relay network is completely protocol. inde-
pendent. Not only can any set of dala be accepted, switched             friends (especially as Frame Relay users lend to he large
and trallSl)orted across the network, but the specific control          organiz.ations with lots of$$$ to spend).
data associaled with the payload is undislUrbedin the process           Frame Relay is intended for data communications applica-
of encapsulalion. Addilionally, and unlike a X.25 network, a            tions, J!KlSI especially LAN-lo-_LAN mternetworking, which is
Frame Relay nelWork assumes no responsibility for protocol              bursty mnature. Frame Relay 1s very good at efficienlly hall-
conversion: ralher, such conversions are the responsibility of          dling high-speed, bursty data over wide area networks ft
lhe user. While lhis may seem like astep down from X.25, the            ~ffers lower costs and higher performan_  ce for those applica-
data neilher requires segmentalion into fixed length packels            tions 1n conlrast to the trad1l1onal pomt-to-poinl services
nor does the nelWork have 10 undertake processor-intensive               (leased lines). Additionally, Frame Relay offers ahighly COSl-
and time-consuming protocol conversion. The yield is faster             effeclive alternative to meshed private line nelworks. As the
and less expensive swilching.                                            Frame Relay network is asha(ed, switched nelWork, there is
 A Frame Relay nelwork also assumes no responsibility for                no needfor ded1caled pnvale Imes, although special-pulJ)ose
errors crealed in lhe processes of lransport and swilching.
 Rather, lhe user also musl accept full responsibility for lhe           local loops connect each customer location toaframe switch.
 detection and correction of such errors. The user also must            Transmissionof frames betweenthe user sites is onthe basis
 accept responsibility for the delection of lost packets                 of Permanent Virtual Circuits (PVCs), which are pre-dete1-
 (frames). as well for lhe recovery of them through retransmis-          mined paths specifically defined in the Frame Relay routing
 sion. Again, this may seem like astep down from X.25 net-               logic. All frames transmittedbetween any two sites always fol-
 works, which correct for errors at each nelwork node, and               low the same PVC path, ensuring that the frames will nol
  which delect and recover from losl packels.. Once again, how-         arrive out of sequence. Backup PVCs, generally offered by Ille
 ever, the yield is lasler and less expensive switching. In facl,       carrier at trivial cost, provide redundancy and, therefore, net-
  it is unlikely that frames will be damaged, as the switches and       work resiliency in the event of acatastrophic nelwork failure.
  transmissionfacililies are fully digital andoffer excellent error     With frame relay, apool of bandwidth is made instantly avail-
  performance.                                                          able toany of the concurrent data sessions sharing lhe access
  Much like X.25, Frame Relay employs lhe concept of a~hared            circuit whenever aburst of data occurs. Ni addressed fra,re is
  nelwork. In other words, lhe nelwork swilches accept frames           sent into lhe nelwOrk, which in lurn interprels the address and
  of data, buffer lhem as required, read lhe targel address and         sends lhe information to its destinalion over broadband facil~
  forward them one-by-one as lhe next transmission link                 ties. Those facilities may be as "slow" as 45 Mbps, but iro1e
  becomes available. In thisfashion, lhe efficiency of transmis-        often are SONET fiber optics in nature and operating at rruch
 sion ~ndwidlh is ~im~ed. yielding much improved cost                   higher speeds. Like traditional X.25 packet networks, fralre
 of service. The downside 1s that some level of congestion is           relay networks use bandwidth only when there is traffic lo send.
 ensured during _   limes o( peak usage. The level of congestion        Frame Relay, while intended for data communications. al~
 will vary from hme-to-l1me and frame-lo-frame resulting in             supports compressed and packetized voice and video. Wlule
 lal~n9Y (delax) which is unpredictable and variable in lenglh.         such isochronous data is highly sensitive lo the vana!Jle
 This 1s especially true in aFrame Relay network (as opposed            latency characteristic of packet networks, improved voice
 to X.25), as_ the length of the frames Is variable-the switch-         compression algorilhms such as ACELP prov!de quile
es never qu1le know wf1at to expect.                                    acceptable support for voice over Frame Relay, subJecl to the
 ~ to. a Frame Relay is over a dedicated, digital circuit               level of congestion in the network. For voice to be suppoired
 wh1~htyp1~lly 1s 56/64 Kbps, Nx56/64 Kbps, T-1 or T-3. The             satisfactorily in apackei network, the receiving end compen-
device which interfaces the user to the network is In the form          sates f~/ delay and_ delay variation.                       alSO
of a Frame Relay Access Device (FRAD) which serves 10                   In add1t1on to public network services, Frame Relay~51lil'IJ
encapsulate the nalive POU before presenling it 10 the net-
work. The FRA_D at, lhe destinationaddress unframes the data
befor_e presenlmg it to lhe target device, with thetwo FRADs
                                                                        be implemenled in a private network environment con0
                                                                        of unchannelized T-Carrier circuits. Such an 1mp1eme iWl
                                                                        off.er~ exceptional data communications,performance~ arll
                                                                                                                                     !/5r~
working logelher much as do PADs In a X.25 environment                  ex1st1ng leased line network. Additionally, framed voi~-
Further, _1I generally Is lhe responsibility of the FRAD to             video can ride over such anetwork essentiallylo/ 'free ,-
                                                                                                                 0
accomplish the error delection and                  ·
although this responsibility may be th I clolhrrecl1on process,                                                               1 ~Iii
                                                                        the circuits are not being used for dala _communical!:i5
device Across the di 1 1                  a o eevenlual target          ~oses. Thereby, the usage of the circu1!s 1s max1m . '.
tionally to Frame Rel~y~~:i~~P,.        the F(ros connect func-
 "friends'), proving once again tha~lhvices ,RNDs, pronounced
                                                                        llltle concern for poor quality due to networ~ cong~i~:field,
                                                                        A Frame Relay frame consists of a header, 1nl~1~he b8Qln·
                                        eearners want to be your        and trailer. The header comprises aFlag denoling

                                                                  374
F'
                    Case 6:20-cv-00725-ADA Document 39-2
                                NEWTON'S TELECOM         Filed 03/22/21 Page 8 of 12
                                                     DICTIONARY
I
'
                 frame,and an Address Field u~d for routing of the
    oil1!lofthewell as for purp~ses of congesllon notification. The      Fr•_   • • ~lore Asystem capableof storing complete frames
    tralfi8• f.on Field is of variable length, from Oto 4,096 Bytes      of Vtt!e? mformat,on in digital form. This system is used for
    rio'41~r consists ~f a Frame ~heck Sequence (FCS) for                !elev1s1on. standards conversion, computer applications
    me ~1nand correction of errors mthe Address Field and an             m~~rporatmggraphics, video walls and video production and
         °
    ileted Fla denoting the end of the frame.               •
    efl(lt~81i~n National Standar~s Institute (ANSI) describes
                                                                         editing systems.
                                                                         Fr••• Switch Adevice similar to a bridge lhal forwards
    me relay service in the following documents:                         frames based on the frames' layer 2 address. Frame switches
    trame T1602 - Telecommunications - ISDN - Data Link                  are ge~er~lly of two basic forms, cul-through switch (on-the-
                                                                         fly-sw,tchmg) or slore and forward switch. LAN switches such
    ANSlr signaling Specification for Application at the User            as Ethernet, Token Ring, and FOOi switches are all examples
    l.aY8 11< Interface.                   .                             of frame switches.
     ~ T1 606 - Frame Relaying Bearer Service _                          F~. . SJll(llronbllllo• The process whereby a given
    """iteCIUral Framework and Service Description.                      d1g1tal channel.(time slot) at the receiving end is aligned with
    :
           1
            TlS1f90-175-Add_endum to T1.606 - Frame Relaying             ~e corresponding channel (lime slot) of lhe transmitting end as
     searer service - Architectural Framework and Service                 11 ~rs _in th~ received signal. Usually extra bits (frame syn-
     oescriplion.                         . .                            chr~nization bits) are inserted at regular intervalsto indicate the
     T1607-1990 ISDN Layer 3 Signaling Specificalion for                  beginning of aframe and for use in frame synchronization.
        irooft-Switched Bearer Service for DSS-1                          Fr••• UNI Frame-based User-Network lnlerface, a frame
     ~161s oSS-1 Core aspects of Frame Prolocol for use with              format for access to ATM networks. Defined by lhe Frame
     traine relay bearer service, ANSI, 1991                              Relay Forum, Frame UNI is aderivative of the DXI standard.
     ANSIT1.617a, Signalingspecification for Frame Relay bearer           For low-speed access application, it provides for a router to
     servioo for DSS-1, 1994                                              send frames (much like Frame Relay frames) to an ATM Edge
     Frame relay access makes use of the LAP-D signaling prolo-           Switch, where the conversion to cell format takes place.
     ool deYeloped for ISDN. Frame r~lay, lechnically speaking            Fr• .., A term used to describe aviewing and layout style
     again, doeS nol address the operation of the network swilch-         of aWorld Wide Web site, it refers to the simultaneous load-
     es muttiplexers or other elements. Both the ITU-T and ANSI           ing of 2 or more web pages at the same time wilhin the same
     were highly active in the development of Frame Relay stan-           screen. Originally developed by Nelscape and implemented
     dards, as was ETSI in Europe. See the next three definitions.        in their Navigator 2.0 browser. today many other popular Web
    ,,... Relay Access Device Required for connection                     browsers support lhis feature. Some Web sites come in two
     into aframe relay network.                                           versions; a"frames" and ·no frames· version. The frames ver-
    ,,... Relay For•• Organization of frame-relay equip-                  sion usually takes a longer to load and may contain other
     ment YC11dors, carriers, end users and consultants working to         "enhanced" features such as Java and Animation.
     speed the development and deployment of frame relay prod-             Fr•••s Recelvtd OK The number of frames received
     ucts, as well as interfaces with other broadband technologies,       without error. See Frames Received Too Long.
     such as ATM. The Frame Relay Forum is based in Foster City,           Fr•. ., Too Lont An Elhernet statistic that indicates the
     CA 415-578-6980. It was formed inMay 1991 as anon-prof-               number of frames that are longer than the maximum length of
     ft mutual corporation. It has over 300 members. See also             a proper Ethemel frame, but not as long as frames resulting
     Frame Relay Implementors Forum and ATM.                               from jabbering.
     www.frforum.com.                                                      Fr•••work A Taligent definition. A set of prefabricated
     ,,... Relay laple. .ntors For•• Agroup of com-                        software building blocks that programmers can use, extend,
     panies which have announced their support for a common                or customize for specific computing solutions. Wllh frame-
     ~ification for frame relay connections to link customers              works. software developers don1 have to start from scratch
     premises equipment to networking equipment. The common                each time they writean application. Frameworks are built from
     ~ificalion was originally announced on September 4,                   a collection of objects, so both the design and code of a
     1990. The common specification is based on the standard               framework may be reused.
      frame relay interface proposed by the American National              Fr• ml.. An error control procedure with multiplexed digi-
      Standards Institute (ANSI). The common specification sup-            tal channels, such as T-1, where bits are inserted so that the
     ports lhe proposed ANSI standard and defines the extensions           receiver can identify the time slots that are allocated to each
     lo Iha! standard, including a local management interface that         subchannel. Framing bits may also carry alarm signals indi-
                                                                           cating specific ~larms. _In. TOM recepti?n, framing_ is t~e
    r~all~ lhe exchange of control information between the user
               and t~e frame relay network equipment. The spec(fi?3·
      ~~"- is available for review from Cisco Systems, D1g1tal
                                                                            process of adjusting the t,_mmg_ of the rece,yerto comc!de with
                                                                           that of the recerved framing signals. In video reception, the
                                                                            process of adjusting the timing of the receiving to coincide
     ~ 1Pffient Corporation, Northern Telecom and StrataCom.               with the received video sync pulse. In facsimile the'cldjust-
           Frame Relay and Frame Relay Forum.                               ment of the facsimile pictureto adesired positionin the direc-
      fre•e Relay Modem A data communications device
      WIHch connects to a PC's COM (serial) port and emulates a             tion of line progression.
      ~tal tone while actually establishing a dedicated 56Kbps
                                                                            Fr••••• Ill 1. Abit used for frame synchronization pur-
                                                                            poses. Abit at as~ecific interval in abit stream used in deter-
       rame relay connection.                                               miningthebeginning o_r end of aframe. Framing bits are non-
      fre!"• Sllp That condition in aTOM network under which a              information-carrying bits used to make possible the separa-
     :ece,ver o( adigital signal experiences starva!ion or overflow         tion of characters in a bil stream into lines, paragraphs,
      ~ ,ts receive buffer due to asmall difference in the speeds of        pages, channels elc. Framing in a digital signal is usually
      r Od(s and lhe clock (transmission rate) at the transmitter. The
      T~:ver ~ill drop or repeat of afull TOM frame (193 bits on a          repetitive.
                                                                            Fr••••• Error An error occurring when a receiver
            me) in order to maintain synchronization.
                                                                     375
                                   NEWTON'S Document
                      Case 6:20-cv-00725-ADA TELECOM39-2
                                                     DICTIONARY
                                                         Filed 03/22/21 Page 9 of 12
                  ffi home or factory, i.e. "premises' In telephones.       ground start trunks, ground Starting Is a handshaking routine
        1¢111~ o ,ce, r sottware. A loop repeats a series of instruc-
                                                                            that Is performed by the central office and the PBX prior to
       3. tn comP~i%es until some prestated event has happened or           ma~lng a phone call. The cent(at office and the PBX agree to
       liOl15 ,nanY est has been passed.                                    dedicate a path so incoming and outgoing calls cannot con-
       !(Iii si:,~... An antenna consisting of one or more com-             f!lct, so "glare• cannot occur. See GLARE. Here are two ques-
       1'°' sof wire both ends of which are to be connected to              tions that help in understanding:                              ·
       pie!~ tum ircuit oi the radio receiver.                              How does a PBX check to see if a CO Ground Start trunk has
       1118 1nP~ck Adiagnosti~ test in whi~h a siQnal is )ransmlt-          been dedicated?
       ....,         3 medium while the sending device waits for its        !o see if the trunk has been dedicated, the PBX checks to see
       ted 3CI055 Loopback and Loopback Test.                               1f the TIP lead is grounded. An undedicated Ground Start
       re!Urn. rlMCkl•I A method of checking the accuracy of
       "°'      •ssion of data in which the received data are returned
       1ransm1 din end tor comparison with the original data.
                                                                            Trunk has an open relay between OV (ground) and the TIP
                                                                            lead connected to the PBX. If the trunk has been dedicated the
                                                                            CO will close the relay and ground the TIP lead.
         tollle ~ "'~' Generally refers to the circuit conn.ecting the      How does a PBX indicate to the co that it reljuires the trunk?
         LoOJiiber's set with the local switching equipment.                A CO ground start trunk is called by the PBX CO Caller cir-
         SU  c.,,.       1 , Detection ~en a modem, telephone_ or           cuit. This circuit briefly grounds the ring lead causing DC cur-
        ....,rd (etc) seizes the line (1.e. completes the connection        renl to flow. The,CO detects the current flow and interprets it
         ~ lip and ring terminals of the telephone cable) current           as a request for service from the PBX. See also POTS.
                from the positive battery supply in the telephone central   loop T11t A way of testing a circuit to find a fault in tt by
        0
         ~       through the twisted pair in the loop, through the card     completing a loop and sending asignal around that loop. See
            r iione) and back to the central office negative terminal        Loop back.
        ~~e It is detected, showing that this telephone or telephone        loop Throu1• A type of phone system wiring that allows
        de'lice is ott hook. The fax card or modem can detect prob-         phones to connect to one cable in parallel going to the com-
         lems such as disconnects, shutting down the connection or a         mon central switching equipment, The most common type of
        rosy signal.                                                         Loop Through wiring is that which you have in your home.
         Loop E1t11der Device in the central office that supplies           You have one cable with two conductors - a red and a green ,
        iigmented voltage out to subscribers who areat considerable         - winding through your home. Whenever you want to-con-
        distances. It provides satisfactory signaling and speech for         nect a phone, you simply attach it to the red and green con-
        soch subseribers.                                                    ductors. The other way of connecting phones is called HOME
        Loep PIiat Telco-talk for all the wires and hardware and             RUN. In that system, every phone has its own one, two or
        poles and manholes used to connect their central offices to          three pairs of conductors which wind their lonely way back to
•1~     tfleir customers.                                                    the central PBX or key system cabinet. In Loop Through
-~,     Loep Q11llflc• tio• Test done by the phone company to                wiring, many phones share one set of cables. In Home Run
;;;     rmke sure the customer is within the maximum distance of             Cabling, only one phone sits on that line.
        18,000 feet from the central office that services that cus-          loop TI•l•1 Away of synchronizing acircuit that works by
11,    tomer. 18,000 is the maximum distance an ISDN-BR! phone               taking a synchronizing· clock signal from incoming digital
iii:    line will work.                                                      pulses.
rJ      a.., l1wtr11 INitte,y A method of signaling over                     Loop Up/loop Dow• In T-1, there are generally two
:~-     illleroffice lrunks in which changes associated with battery         loopback types, LLB (line loopback) and TLB or DLB (termi-
       reversal are used for supervisory states. This technique pro-         nal or DTE loopback). Loop Up refers to activating one of
15:    v1t!e52-way signaling on 2-wire trunks; however, atrunk can be        these loop backs, where as Loop Down refers to deactivating
       seiled at only one end. It cannot be seized at the office at which    one of these loopbacks.                              .. ,
!;.    oottesy is applied. It is also called reverse-battery signaling.      loopNck Type of diagnostic test in which the transmitted
•"      ltop Slt•• lln1 A method of signaling over circuit paths
       lhat                                                                  signal is returned to the sending device after passing through
''     A.w uses the metallic loop formed by the line or trunk con-           adata communications link or network. This allows'a techni~
(/     uwors and terminating circuits.                                       cian (or built-in diagnostic circuit) to, compare the returned-•
~1·     leop     Sltaa_ll• 1 Systems Any of three types of signaling         signal with the transmitted signal .ano get some sense: of
r} :        1c11 transmit signaling information over the metallic loop       what's wrong. Loopbacks are often done•by excluding one
'•     ~ _by the trunk conductors and the terminating equip-                 piece of equipment after another. This allows you fo,figuie out
1.     ,....... ndges.                                                        logically what's wrong. (It's called Sherlock Holmes deductive
       ~ St1rt LS. You 'start" (seize) a phone line or trunk by               reasoning.) See Loopback Test.              ·
,If
°,J'
.,1
       :ng   r P
                hit asupervisory signal. That signal is typically taking
                  one off hook. There are two ways you can do that-
                                                                              looplNNk Test Atest typically run on afour-wire circuit. You
                                                                             take the two transmit leads and join them fo ~ two,receive
j
          1
       ~rOU~d start or loop start. With loop start, you seize a line by       leads. Then you put asignal around the loop and see what hap-
' yo~f~          g throug~ a resistance the tip and ring (both wires) of      pens. Measuring differences between the sent and the received
       1ype 1ephone hne. The Loop Start trunk is the most common              signal is the essence of a loopback test. See Loopback, , i1
i      ~ coot trunk found in residential installations. The ring lead         loopl•· Problem encountered in distributed datagram rout,
;.'    (grounnected_ t~.-48V and the tip lead is connected to OV              ing in wh1c~ packets return to·a previously visited node. 1
•;     telep:l-To 1rnt1~e a call, you form a "loop· ring through the          loop~t•rt Clrclftt The standardworld-wide telephone,cir-
:.;    seodin ne to the tip. Your central office rings a telephone by         cuit. For the phone to signal the phone system,thal it wants to
f      When ~~ AC voltage to the ringer within the telephone.                 make a call, it applies a DC termiJ1ation across the phone line.
       1ne tell elephone goes off-hook the DC loop Is formed.                 See Loop Start tor a longer ewlanation.
       ~ DCIla! office detects the loop and the fact that it is draw-         loo.. •hilM Buffer A cable construction In which the
t.t1               current and stops sending the ringing voltage., In         optical fiber is placed In a plastic tube ti;lving an inner diam-

~I
•
                                                                         529
                           NEWTON'S TELE
              Case 6:20-cv-00725-ADA     COM 39-2
                                     Document DICTIONARY    ·
                                                  Filed 03/22/21 Page 10 of 12

         See MPC3                                                     ~Mloping set of architectural specifications defined by the
,r!t-J              MPEG.                        .                    ~• Forum. Working at layer 3 (Network Layer) MPOA spec-
~,_. S:wave Pulse Generator. A device that generates                  ifies standards fo( layer 2 (Link Layer) switching through a
~ Mier lses at microwave frequencies. .                               layer 3 router - 1.e., switched routing- over an ATM fabric.-
ejeclril:a:ti-Palh Interface. ~tween a transmitter and recelv-        MPO~ allows companies to build scalable, enterprise-wide
ilPl 1.:.--0waver.an      take.a direct path and o~ or m~re reflect-  LAN mtemetworks that seamlessly interwork ATM with LAN
er,~ 1001 Toe direct radio wave always arnves pnor to the protocols such as Ethernet, Token Ring, FDDI and Fast
ed ~ - - Hthe reflected waves are of sufficient ampli- Ethernet. In effect, MPOA provides for inter-LAN (lJl-through,
~will interfere with the direct wave. ~e relationship of for the deployment of a WAN VI.AN (Virtual Local Area
(1-'8, nude and lime delay between the direct and reflected            Networ~) over an ATM backbone. MPOA accomplisheS this by
tte anll I te peakS and nulls at the receiver, causing momen-          separating the route calculation function from the Network
1111~:fading or 1oss. In a digital system, this can result In          layer forwarding function. Insupport of Network Layer packets
 13IY Sill nificant degradation, as the receiver loses signal acqui-   s~ch as IP and IPX, the edge routers will recognize the begin-
 ~ 519 nd frame synchronization during each fade. The net              ning_of adata transfer and respond with an ATM network des-
 Stl1~ •3 an increase inthe residual bit error rate.                   tmauon a<1<1ress. At that point, the router network will establish
 efledM:dia Platform Interface libraries. Part of Sun aM-through SVC (Switched Virtual Circuit) which will elimi-
i-       asysrems' XTL Teleservices architecture. MPls provide a nate router-by-router delays, thereby considerably increasing
     1~ of abSlraclion between details of the system services,         t~e ~P~ of associated data transfer. This is accomplished by
 ~licalions and providers. The system services include a d1str1buhng the connection intelligence through the netwol1< to
 ~ passing ·serve(, a~ta stream multiplexor streams                     the edge devices; the traditional approach involves mi
  drivel, a provider conf1gurat1on database and · a database            route(s acting independently on each packet in an effort coor-
  administration tool.                                                  dinated by a centralized router, which can become overloaded.
 a,U MultiProtocol Label SWitching. An evolving IETF stan- MPOA draws on existing standards, including the Layer 2
  dard intended for Internet. ap~lication, MPLS gr~w OU! of             LANE (Local Area Network Emulation) from the ATM Forum,
  CiSCO~ proprietary TAG Sw1tchmg protocol. MPLS 1s aw1de-              and the Layer 3 NHRP (Next Hop Resolutioo Protocol) from the
  fySlJPported method of speeding up IP-based data communi- IETF. MPOA also draws on IP extensions such as RSVP
  cation ovei ATM networks. As IP and ATM come together, the             (Resource ReSeNation Protocol), which is used in support of
  coocept is that of ·route at the edge and switch in the core.•         isochronous data such as streaming video over IP networks.
  In other words, routers are used at the ingness and egress See the following four definitions. See also Classical IP over
  OOIJ8S ol the network, where their high levels of intelligence         ATM, IP, LANE, NHRP, RSVP and VI.AN.
  can be best used and where their inherent slowness can be IIPOA Clle• t MPC. An ATM term. A protocol entity that
  tolerated. SWitches are used in the core of the network, where         implements the client side of the MPOA architecture. An
  ~ can take advantage of the intelligent routing instructions           MPOA client implements the Next Hop Client (NHC) func-
   prO'iided by the routers, and where their inherent speed offers tionality of the Next Hop Resolution Protocol (NHRP). See
   great advantage. MPLS takes this concept to new heights in             MPOA.
   an IP(Internet Plotocol) WAN (Wide Area Network) such as MPOA Server MPS. An ATM term. A protocol entity that
   lhe lnlernet, much as does Cisco's proprietary Tag Switching           implements the server side of the MPOA architecture. An
   in lhe LAN (Local Area Network) domain. MPLS works like MPOA Server implements Next Hop Server (NHS) functional-
    this: As an IP datastream enters the edge of the network, the         ity of the NHRP. See MPOA.
   ingress label SWitch Router (LSR) reads the full address of IIPOA Senk• Are• An ATM term. The collection of serv-
    the fir& data packet and attaches a small 'label" in the packet er functions and their clients. Acollection of physical devices
    header, vdlich precedes the packet. The Label Edge Switches           consisting of an MPOA server plus the set of clients served by
    (e.g.,_MPLS-(3pable ATM switches) in the core of the network that server. See the three definitions above and one below.
    examine the much-abbreviated label, and switch the packet MPOl l•rt•I An ATM term. A set of protocol address,
    With rruch greater speed than if they were forced to consult           path attributes, (e.g., internetwork layer QoS, other informa-
     programmed routing tables associated with the full IP                 tion derivable from received packet) describing the intended
     ~ress. All subsequent packets in a datastream are automat-            destination   and its path attributes. See the four definitions
     : labe!ed in this fashion ...and very quickly, as they have           immediately    above.
        . ant1c1pated. Further, the MPLS tag can be used to deter-         IIPOE     Minimum    Point Of Entry, pronounced em-poe. Also

  ~r)mine the ioost appropriate route, or Label Switched Path
            lor the datastream, in consideration of its natureand its
            _
     ~ request for adifferentiated Grade of Service (GoS). All
                                                                           known
                                                                           the
                                                                            MPOE
                                                                            between
                                                                                    as
                                                                                 FCC,
                                                                                    is
                                                                                       MPOP
                                                                                       and
                                                                                       the
                                                                                      the
                                                                                           the
                                                                                              (Minimum
                                                                                               LLDP
                                                                                           maini
                                                                                          LEC
                                                                                                 point
                                                                                               (Local
                                                                                                       of
                                                                                                          Point Of Presence). as defined by
                                                                                                      (Local Loop Demarcation Point). The
                                                                                                          physical
                                                                                                       Exchange
                                                                                                                   and logical demarcation
                                                                                                                 Carrier) and the C;Ustomer
              th!ll are forwarded in the same manner are known as           premises. Up to the point of the MPOE, the telco is fully
     ~1d1ng Equivalence Class (FEC). MPLS integrates OSI                    responsible for deployment and maintenance of the local loop
     th        (Data ~ink layer) and Layer 3 (Network Layer), with          connection. Beyond the MPOE, the user organization or
     ~suit _be_1ng simplified and improved packet data
      tnte ge Within a complex packet data network such as the building                owner is responsible for the extension of the con-
                                                                            nection to the PBX, Centrex telephone sets, etc. In a campus
  ttv;el
      t:
      able
                lmproveme~ts in packet data exchange are achi~ · environment com;prising multiple buildings, there may be
                      selection metrics including destination, avail-
      ATM IP andutth, congestion, and error performance. See also
                                                                            multiple points of demarcation, in which case one is desig-
                                                                             nated by mutual agreement as the MPOE. H~re's a working
      ~ u,..__!.ag Switching and LTCS.                                      explanation from Ty Osborn, who ~rks for the~ CLE~ in
      ... i,i;;..:iing Product Management.                 ·                 California (he says), tosborn@ema1l.pacwest.com, I was first
       lllioa ufactiire(s Part Number.                                       intoduced to MPOE when 1had a (telco) tech out on prem (an
                MultiProtocol Over Asynchronous Transfer Mode. A
                                                                   577
               Case 6:20-cv-00725-ADA Document 39-2 Filed 03/22/21 Page 11 of 12
                                   NEWTON'S TELECOM DICTIONARY

         ""' OSI model a forum for doing interoperability            0TH t rations Technology Generic Requirements.
l)3sed on'""                                                         Other ..... Carriers Providers of long distance tele-
teslirlJ• rations system Netw?rk.                                    phone service in competition with AT&T. aces often (but not
OSI' ~perator Service Provider. A new breed of long dis-             al~) h~ve lower rates than AT&T. All long distance carrim
OSP 1· ne company. It handles operator-assisted calls in             - rncludrn9 AT&T - are now called interexchange carrim.
ta~ ~oCredit Card, Collect, Third Party Billed and Person-           on~ N_Tl~s Office of Telecommunications and Information0
partiCU ~ Phone calls provided by OSP companies are often            Applications (OTIA) assists state and local govemments, edu
to-Pe~~sive than phone calls.provided by 'normal' long               ~trons and health care entities, libraries, public service agen-
 ~re """;oinpanies, i.e. those which hav~ their own long dis-        ~1es, and ?ther groups in effectively using telecommunica-
 dislan~r1<s and which you see advertrsed on TV. You nor-            t1on~ and rnformation technologies to better provide public
 tanee         unter an OSP only when you're making a phone          se~1ces and advance other national goals. This is accom-
 rrallh:a hotel or hOspital phone, or privately-owned pay-           plished through the administration of the
 call Ifs agood idea to ask t~ operator what the cost of             Tele.communications ~nd Information Infrastructure
 ph006·11 will be before you make11.                                 Assistance Program (TIIAP), the Public Telecommunications
 )'OOOn~ne    Service Provider. Acompany that provides content        Fa~ilities,Program (PTFP) and the Natiooal Endowment for
 2·1y to subSClibers of their service. This content is not avail-     Childrens .Ed~cational Television (NECET). The
  0018 to regular Web surfers. The idea was to build subscrip-        Telecommun1catrons and Information Infrastructure
  fon   and other revenues from a closed knit group of people.
   1 roblem wtth this idea was the Internet came along and
                                                                      Assistance Program promotes the widespread use of
                                                                      ~dvanced telecommunications and information technologies
  -:!:/ne any longer could afford a team to compete with the          in the public and non-profit sectors. The program provides
  Web~ exploding and varied content. So, some on line service         matching demonstration grants to state and local govern-
     rovidelS dropped their attempt at content altogether. Others     ments, healthcare providers, school districts, libraries, social
  ~ly limited it. But all were forced to offer (and do offer)         service organizations, public safety services, and other non-
  ~ to tile Internet. As a result the term ·online service .          profit entities to help them develop information infrastructures
  provider' haS virtually becOme obsolete, to be replaced by the      and services that are accessible to all citizens, in rural as well
  lelf1l Internet Service Provider.                                   as urban areas. The program was specifically created to sup-
   OSPf Open ShOrtesl Path First. A link-state routing algo7          port the development of the National Information
   rithm Iha! is used to calculate routes based on the number of      Infrastructure. The Public Telecommunications Facilities
   routers, IJansmission speed, delays and route cost.                 Program supports the expansion and improvement of public
   OSPflff Open Shortest-Path First Internet Gateway                  telecommunications services by providing matching grants
  Protocol. An experimental replacement for RIP. It addresses         for equipment that disseminate noncommercial educational
   ooire problems of RIP and is based upon principles that have       and cultural programs to the American public. The main
   been well-tested in non-internet protocols. Often referred to       objective of the program Is to extend the delivery of public
   s~ly as OSPF. See OSPF.                                             radio and television to unserved areas of the United States.
   OSPI Optical Shared Protection Ring.                                Under the program's authority, funds are also allocated to
   OSPS An AT&T word for Operator Services Position System.            support the Pan-Pacific Educational andCultural Experiments
   OSS Operations Support System. Methods and procedures               by Satellite (PEACESAn project. PEACESAT provides satel-
   (mechanized or not) which directly support the daily opera-         lite-delivered education, medical, and environmental emer-
   tion of the telecommunications infrastructure. The average          gency telecommunications to many smaH-island nations and
   ~C (Local Exchange Carrier) has hundreds of OSSs, includ-           territories in the Pacific Ocean. The National Endowment For
    ing automated systems supporting order negotiation, order           Children's Educational Television supports the creation and
    processing, line assignment, linetesting and billing.               production of television programmingthat enhances the edu-
    OSS7 Operator Services Signaling System Number 7.                   cation of children. The program provides matching grants for
    OSSI Operations Support System Interface. An element of             television productions, which are designed to supplement the
    D~SIS (Data Over Cable Service Interface Specification), a          current children's educational program offerings. and
     pro1ect intended to develop a set of specifications for high-      strengthen the fundamental intellectual skills of children. In
     ~ data transfer over cable television systems. At the
                                                                        addition, a ten-member national Advisory Council on
                                                                        Children's Educational Television provides advice to the
    ~ d of the networ1<, the OSSI provides the interface                Secretary of Commerce on funding criteria for the program
         · . the cable modem system and the OSSs. The OSSs,             and other matters pertaining to its administration. See
    :r~ing to the OSI (Open Systems Integration) model, pro-            www.ntia.doc.gov/otiahome/otiahome.html
     lion or t~ management of faults, performance, configura-           OTOH Abbreviation for 'On The Other Hand;' commonly
     osi security and accounting. See also DOCSIS and OSI.               used on E-mail and BBSs (Bulletin Board Systems).
     nat.iol ~ Optical Storage Technology Association. An inter-         on Operations Technical Support. See also Office
     wri n trad~ association dedicated to promoting the use of
     in-:18.,J>Plical technology for storing computer data and           Telesystem.
                                                                     · OUI Organizationally Unique Identifier: The QUI is a three-
     Dpti · 1th amembership of morethan 60, OSTA helps the               octet field in the IEEE 802.1a defined SubNetwork Attachment
     stant!orage industry define practical implementations of            Point (SNAP) header, identifying an qrganization which
     WWwosta to assure the compatibility of resulting products.          administers the meaning of the following two octet Protocol
     Ole· .org                                                           Identifier (PIO) field in the SNAP header. Together they iden-
      OTD~PB~ing Telephone Company.                                      tify adistinct routed or bridged protocol. .                    ,
      sureme~P!cal lime Domain Reflectometer, a test and mea-            O•t-of •••" ALAN term. It refers to the capacity to deliv-
     spiices nd vice often used to check the accuracy of fusion          er information via modem or other asynchronous connection.
      ~ Optfcai ~e location of fiber optic breakers. See GR.196          o.t-Of-la• tl Network ........., A method of
                   ime Domain Reflectometer.
                                                                 647
             Case 6:20-cv-00725-ADA Document
                              NEWTON'S       39-2 DICTIONARY
                                        TELECOM   Filed 03/22/21 Page 12 of 12

     managing LAN bridges and routers that uses telephone li~es          queue and then called back when a trunk in the r .
     torcommunications between the network management stallon            able. This feature allows more efficient use 01 e~up isil'lail.
     and the managed devices. This type of management is nor- cial lines such as WATS or FX. Instead ot havin 11S1ve Spe.
     mally in addition to the conventional method which uses the trunk access code until a line is free, the cane~~ reciia1 ~
     LANs and WANS that are being connected by these devices. OTO. See also Off-Hook Queuing.                                   naci,,,_
    The principal advantage is that in the event of asystem failure O"'goln1 WATS An outgoing WATS (OUlWAT
    (which may take a LAN or aWAN down), a network supervisor only be used for outgoing bulk-rate calls trom aS) lll!nk~
    can bypass the failed system and use atelephone link to reach        phone system to a defi~ed geographical area via CUst~s
   a bridge/router to diagnose a network problem. Bridges and            telephone network. OngmaUy WATS lines came inlhed1a~141
    routers must have built-in telephone modems for this to work.        that could receive calls or lines that could make 0~1y lifle$
                                                                                                                                 1
   ht-Of...•• Sltl••II.. Signaling that is separated from you can buy aWATS line that handles both incomi~ S. No.t,
   the channel carrying the inlormation. Also known as NF~S              going lines. See WATS.                                gand~-
   (Non Facilities Associated Signaling). In the cellular domam,         0.tlet    A set of openings  containing electrical co  1..,._
   it is known as NCAS (Non Callpath Associated Signaling).             which    an  electrical  device  can  be  plugged        &a._   iit
   Out-Of-Band Signaling is non-intrusive, as it is carried ~ver        Telecommunicalions.                                 ·        Outlet
   separate facilities or over separate frequency channels or time      o"'l•t loll Ametallic or nonmelallic box mou .
   slots than those used to support the actual information trans-       a wall, floor, or ceiling and used to hold telecom~lel! ~l!I!
    fer (i.e., the call). Thereby, the signaling and control informa-   outlets/connectors or transition devices.               Oicaiiiris
   tion does not intrude on the information transfer. SS7               Oetlet C• ltl• Acable placed in aresidential unit ext~·
   (Signaling System 7) is an example of NFAS. The signaling            directly between the telecommunications outleVcon~~
   information includeS called number, calling number, and              and the distribution device.                                .......,
   other supervisory signals. See also In-Band Signaling,               O.tlet Connector A connecting device in the wllf1(
   NCAS, NFAS and SS7.                                                  on which horizontal cable terminates.                          ari.a
   ht-Of.Fr• • • In T-1 transmission, an OOF (Out 01 O.tlet Teleco••••k• tlo• s A single-piece cable lei
   Frame) error occurs when two or more ot tour consecutive             mination assembly (typically on the floor or in lhe waJQ ar-i
    framing bits are in error. When this condition exists tor more      containing one or more modular telecom jacks. Soch ~
   than 2.5 seconds aRED alarms is sent by OOF detecting unit. might be RJ-11 , RJ-45, coaxial terminalors, etc.
   Equipment receiving this RED alarm responds with a YEL• Oetller An ATM term. Anode whose exclusion from itscon-
   LOW alarm.                                                           tainin~ pe~~ group would sig~ificantly improve the a~
   Out-of.Order ToH Atone whi11:h indicates the phone line              and s1mplic1ty of the aggregation ot the remainder ot the peer
   is broken.                                                           group topology.
   out-Ot-P.,., leceptlo• The ability to receive a fac- Outll• e Foat Font is the design ot printed letters, like ltl!
   simile lr.msmission into memory wllen the facsimile machine          ones you see on this page. The first type was produced with
   is out ot paper. The facsimile paper will be printed when you        raised metal or wooden blocks. Put ink on the bloclls. l'l.t
   put in new paper.                                  .                 paper on the inked blocks. Lift paper off. Bingo you have~
   Od-OMemce Or Used. A term used in the secondaly tele-               on paper. Blocks came in fonts - styles ot lype, v.ilidi Im
   com equipment business. Equipment taken trom service. can be        neat names like Times Roman. Helvetica, Souvenir, etc. Bl~
   in any condition. Expocted to work and be complete. May not be.     also came in various sizes -10 point, 12 point, 14 poinl, :Ji
   On-1...1• 1 Using a vendor to perform specific network point, etc. "Point" is simply the name for away at I003Slli~
   management tasks; as opposed to ·outsourcing' where the             the size of type, like miles measure distance. When c~ers
   whole operation is turned over to an outside vendor. See also       came along, they simply copied this tecllnique. You ~
   Outsourcing.                                                        type and you picked the size. Printers with print cartridgeSs111
  Om.. Service interrupted.                                            work this way. They have to. They couldnl simply lakeonesae
  o.tqe l • tlo The sum of all the outage durations divided font and enlarge or contract it because type enlarged!,_~
  by the time period ot measurement.                                   tracted doesn't look ·right.' Then two men, John warn""
  Outdoor Jack CIOMre Closures that protect jacks from Maitin Newell, said there had to be abetter way and theYC31ll
  moisture, dirt and the elements.                                     up with the idea ot an outline font, originally called JaM,thW
  O.~ •o•••        Access A ITU description of the ability of a lnterpress and nowPostScript. In Postscript letters and n:;
  device mone network to communicate witha device in anoth-            bers become mathematical formulas. for hnes, culVBS'tlllich
 er network.                                                          which parts ot the character are to be filled with ,n~
 o.t1ol•1 C.ll_s-~"" A switch co_nfiguration option parts are not. Because they aremathematical, outldnewn insile
                                                                                                                                 1!1iS~
 that blocks call ongmallon attempts. Only mcoming calls are          resolution independent. They can be scaled ~P~~le 01 ~
 allowed.                                                              in as fine detail as the printer or ty~ett_er.1s • ich-
 O"'•ol• 1     u._..      lestrlc~lo•.The ab_ility of the system to ducing. PostScript outline fonts contain hints ~mane1. n,~
selectively restnct any outgomg lme to ·mcoming only.'                how much detail is given up as the type beCOd;:ihan theY oltl- .
Oet9ol.. St• t~• IHtrlctlo• The ability of the sys- makes smaller type faces much more rea a . led lheY~
tem to restncl any given phone from making outside calls.             erwise would be. Before outline fonts can ~ pr~ which bits 10
O.t1ol•1 h • k A line or trunk used to make calls.                    to be rasterized. This means that a descnpl;; And lhiS is /Jt.
0~ 901•_1 Tr• •~ Clrcelt Used to carry traffic lo a con- print where on the page has to_ be general :n of cof!l~
nectmg_(d1stanl) office. depending on the lraffic in an individ-      reason printing outline fonts 1s so cons~:' 0~ in the Jtlutl~
ual off,_ce. The types of outgoing trunks used will vary              power (whether the power is i_n the compu son whY o 1
dependmg on the traffic in an individual office.                  .   - usually it's in both). But it's also the r~ful and their¢
Oet90ln1. Tre• k 0Meln1 OTO. Extensions can dial a fonts, of which PostScript is themost succe
busy outgomg trunk group, be automatically placed in a common, look so great.

                                                                    648
